Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 07/20/2021.
Claims 1-15 are pending.
Claim Objections

Claims 12-15 are objected to because of the following informalities:  Claims recite to be directed to the non-transitory computer readable medium of claim 10 where claim 10 is a system claim. Claims 12-15 should be dependent on the non-transitory computer readable medium of claim 10.  Appropriate correction is required

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No.  US 11086599 B2. This is a statutory double patenting rejection.
Comparing the current claims to the claims in the US patent, for example:
Current claims
Claims in U.S. Patent No. US 11086599 B2.
1. A method for creating software, comprising:
     implementing an interactive interface that is configured to provide a user an option to select from a plurality of product type, wherein each product comprises a set of defined features;
     providing the user with the opportunity to select to remove features from the set of features of the selected product type and to select to add other features;
    receiving input from a customer, by a server running a software creating 
component, the input describing a desired custom application;
     providing a code, design, process, and workflow library comprising software code components comprising software code for creating different software applications,
    determining, by the software creating component based on the input, winch software code components that already exists in the code library can be used to assemble the desired custom application;
    determining, by the software creating component based on the user input and based on the determined existing code components, new software code components that must be created that integrate with the determined existing code components to create the desired custom application; and
    providing, by the software creating component to the user, a cost estimate for the custom software application based on the determined existing code components and on the determined new software code components.

2. The method of claim 1, further comprising displaying on the interactive interface a wireframe of the custom application comprising the set of features of the selected product type.

3. The method of claim 1, further comprising updating the set of defined features for a product of the plurality of product types based on the selection of features.

4. The method of claim 1, further comprising:
sending, by the software creating program component, a set of existing code requirements and a set of new code requirements to a team selector, and assigning a team to the custom application.

5. The method of claim 1, further comprising:
generating, by the software creating program component, a project schedule including events related to the creation of the custom software application; and
managing, by the software creating program component, the events related to the creation of the custom software application.


1. A method for creating software, comprising:
    implementing an interactive interface that is configured to provide a user an option to select from a plurality of product type, wherein each product comprises a set of defined features;
     providing the user with the opportunity to select to remove features from the set of features of the selected product type and to select to add other features;
    receiving input from a customer, by a server running a software creating component, the input describing a desired custom application;
    providing a code, design, process, and workflow library comprising software code components comprising software code for creating different software applications;
    determining, by the software creating component based on the input, which software code components that already exists in the code library can be used to assemble the desired custom application;
   determining, by the software creating component based on the user input and based on the determined existing code components, new software code components that must be created that integrate with the determined existing code components to create the desired custom application; and
   providing, by the software creating component to the user, a cost estimate for the custom software application based on the determined existing code components and on the determined new software code components..

2. The method of claim 1, further comprising displaying on the interactive interface a wireframe of the custom application comprising the set of features of the selected product type.

3. The method of claim 1, further comprising updating the set of defined features for a product of the plurality of product types based on the selection of features.

4. The method of claim 1, further comprising:
sending, by the software creating program component, a set of existing code 
requirement and a set of new code requirements to a team selector, and assigning a team to the custom application.

5. The method of claim 1, further comprising:
generating, by the software creating program component, a project schedule including events related to the creation of the custom software application; and
managing, by the software creating program component, the events related to the creation of the custom software application.


Claims 6-10 are directed to the system, have the claimed limitation identical to             ==>

Claims 6-10 are system claims 
Claims 11-15 are directed to the A non-transitory computer readable medium, have the claimed limitation identical to             ==>
Claims 11-15 are medium claims




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10649741 B2.
Comparing the current claims to the claims in the US patent, for example:
Current claim 1
Patent No.  
1. A method for creating software, comprising:
implementing an interactive interface that is configured to provide a user an option to select from a plurality of product type, wherein each product comprises a set of defined features;
[interactive interface is not provided specifics in the specification. In light of the specification is an input from the customer, and thus as meeting “receiving input from a customer and “desired custom application” recited in the right column, i.e. the components input from user or customer]


providing the user with the opportunity to select to remove features from the set of features of the selected product type and to select to add other features;
[Note: opportunity to select to remove features and to select to add other features, are not provided specifics in the specification. The limitations merely an intentions of user interfaces at of the customer system. In light of the specification is user interface that from the customer system, and thus as meeting “software code components comprising software code for creating different software applications” recited in the right column, i.e. the components input from user or customer for creating different software application]

receiving input from a customer [* Note: See receiving input from a customer in the right column], 
by a server running a software creating component, the input describing a desired custom application;
providing a code, design, process, and workflow library comprising software code components comprising software code for creating different software applications;

determining, by the software creating component based on the input, winch software code components that already exists in the code library can be used to assemble the desired custom application;


determining, by the software creating component based on the user input and based on the determined existing code components, new software code components that must be created that integrate with the determined existing code components to create the desired custom application; and

providing, by the software creating component to the user, a cost estimate for the custom software application based on the determined existing code components and on the determined new software code components.
 1. A method for creating software, comprising:
receiving input from a customer *, by a server running a software creating component, the input describing a desired custom application;








providing a code library comprising software code components comprising 
















Software code for creating different software applications;


determining, by the software creating component based on the input, which software code components that already exists in the code library can be used to assemble the desired custom application;


determining, by the software creating component based on the user input and based on the determined existing code components, new software code components that must be created that integrate with the determined existing code components to create the desired custom application; and

providing, by the software creating component to the user, a cost estimate for the custom software application based on the determined existing code components and on the determined new software code components.

2. The method of claim 1, further comprising displaying on the interactive interface a wireframe of the custom application comprising the set of features of the selected product type.
-------------------------------------------------
3. The method of claim 1, further comprising updating the set of defined features for a product of the plurality of product types based on the selection of features.


-----------------------------------------------
4. The method of claim 1, further comprising:
sending, by the software creating program component, a set of existing code requirements and a set of new code requirements to a team selector, and assigning a team to the custom application.




----------------------------------------
5. The method of claim 1, further comprising:
generating, by the software creating program component, a project schedule including events related to the creation of the custom software application; and
managing, by the software creating program component, the events related to the creation of the custom software application.

4. The method of claim 3, the build depth including: a wireframe, a design, a navigable prototype, a minimal viable product, or a complete project.

----------------------------------------------
5. The method of claim 1, further comprising:
sending, by the software creating program component, a set of existing code requirement and a set of new code requirements to a team selector; ……

---------------------------------------------
5. The method of claim 1, further comprising:
sending, by the software creating program component, a set of existing code requirement and a set of new code requirements to a team selector; and
generating, by the software creating program component, a project template based on the existing code components that may be used and based on the determined new code components.
------------------------------------------------
6. The method of claim 5, further comprising:
generating, by the software creating program component, a project schedule based at least in part on the project template, the project schedule including events related to the creation of the software program; and
managing, by the software creating program component, the events related to the creation of the custom software application.



Thus, The current method Claims recite corresponding the functions as in the method of  US Patent, but add with interactive interface, and cited with providing user opportunity to select to remove and to add with offer features. These adding is not seen in the US patent claim, but given in light of the specification, it would be merely the user intention on the interface components or customer inputs recited in the patent claims.
Thus, it would be obvious to an ordinary of skills before the effective filing to include the user intention, as “interactive interface” to operate on client system for creating software, and thus with the intention, it is given by the input interfaces the user with opportunity to remove or to add software components as of the “Input describing a desired custom application” of the US Patent claim.  The inclusion would be obvious because it would address the similar aspects in the same of user interfaces or software components that allow the client to create the different software application. 
- Claims 6-10 are directed to a system, and 
- Claims 11-15 are directed to a non-transitory computer readable medium. 
The system and the readable medium claims of the current Application have the corresponding limitations as recited in the current method claims 1-5. They thus have the same of Double Patenting issues of claims 1-5 (Examiner note: Claim 12-15 have improper dependency as addressed claimed objection)). 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	TTV
	October 7, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191